976 F.2d 738
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Guadalupe PARRA-ESCOBEDO, Defendant-Appellant.
No. 90-50458.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1992.*Decided Sept. 23, 1992.

Before WIGGINS, KOZINSKI and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Parra-Escobedo has fully served the sentence which he challenges on this appeal.   Appellant's Brief at 2.   While any sentencing error the district court may have committed is regrettable, a favorable ruling would no longer be of benefit to Parra-Escobedo.   The federal courts may only entertain live cases and controversies.   See generally U.S. Const. art.  III.  Because Parra-Escobedo "elected only to attack [his] sentence[ ], and since [his] sentence[ ] expired during the course of these proceedings, this case is moot."   Lane v. Williams, 455 U.S. 624, 631 (1982).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3